Citation Nr: 0307580	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  00-16 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from October 1963 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 1999, a 
statement of the case was issued in May 2000, and a 
substantive appeal was received in June 2000.  The veteran 
testified at a personal hearing at the RO in September 2000.  
He also requested a Board hearing, but subsequently withdrew 
that request.   


FINDINGS OF FACT

1.  The veteran's pre-existing right ear hearing loss 
increased in severity during his period of active duty 
service.

2.  The veteran has Level I hearing acuity in his left ear 
and Level II hearing acuity in his right ear.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002);  38 C.F.R. §§ 3.303(d), 3.385 (2002).

2.  The criteria for assignment of a compensable disability 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for right ear hearing loss and the 
criteria for entitlement to an increased rating for left ear 
hearing loss.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case 
and correspondence from the RO have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in a November 2002 letter, 
the veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, reports 
of private and VA audiological examinations, and testimony 
and correspondence from the veteran.  As the record shows 
that the veteran has been afforded a VA examination in 
connection with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.   Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.  

Factual Background

At the time of the service entrance examination which was 
conducted in April 1963, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
40
60
LEFT
-5
-5
5
15
15


At the time of the service exit examination which was 
conducted in August 1965, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
Not 
reported
65
LEFT
15
5
15
Not 
reported
65

On repeat audio examination which was also conducted in 
August 1965, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
Not 
reported
60
LEFT
-5
-4
5
Not 
reported
45

Partial bilateral high frequency deafness was diagnosed on 
the report of the service exit examination.  

In August 1965, the veteran was put on physical profile due 
to bilateral high frequency hearing loss.  

On the private audiological evaluation in December 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
75
90
LEFT
20
25
35
70
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percentage in the left 
ear.  The impression as that time was mild to severe 
sensorineural hearing loss.  

A lay statement which was submitted in May 1999 which attests 
to the fact that the veteran was a member of the pistol team 
while on active duty.  

On the VA audiological evaluation in April 2000, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not 
reported
15
40
75
90
LEFT
Not 
reported
15
30
65
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percentage in the left 
ear.

The veteran testified at a local RO hearing in September 2000 
that his right ear hearing loss was aggravated during active 
duty as a result of his participation on the pistol team.  He 
was not aware of any hearing loss prior to his active duty 
service.  He was not exposed to loud noised prior to active 
duty.  

An undated note from a private physician indicates that the 
veteran has tinnitus secondary to hearing loss which was 
worse in the high frequencies.  

Entitlement to service connection for right ear hearing loss.  

Criteria

The first issue before the Board involves a claim of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For purposes of this case it should be noted that a veteran 
who served during a period of war or during peacetime service 
after December 31, 1946, is presumed in sound condition 
except for defects noted when examined and accepted for 
service, or where clear and unmistakable evidence (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

For the purposes of applying the law administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000,  
2,000, 3,000, 4,000 Hertz is 40 decibels or greater (as in 
this case); or when the auditory thresholds for at least 
three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent 
(as in this case).  38 C.F.R. § 3.385.

Analysis

The Board first notes that service connection has already 
been established for left ear hearing loss.  Looking to the 
service medical records, it appears that the veteran did also 
have preexisting right ear hearing loss at the time of entry 
into service.  Although it is not clear whether the 
audiological tests conducted during service were reported in 
ISO units or ASA units, it would appear that under either 
standard there was right ear hearing loss.  The Board 
therefore finds that right ear hearing loss preexisted 
service. 

Subsequent service medical records show that the veteran was 
put on physical profile due to bilateral hearing loss in 
August 1965.  Two audiometric examinations conducted in 
August 1965 evidence arguably suggest some decrease in 
hearing acuity when compared with the audiometric testing 
conducted at the time of the veteran's entrance into active 
duty.  Again, the record does not clearly show which standard 
the test reports were using.  At any rate, bilateral high 
frequency hearing loss was diagnosed on the August 1965 
examination report.  

The fact that the veteran was exposed to acoustic trauma is 
substantiated by the lay statement of record indicating that 
he was a member of the pistol team as well as the veteran's 
own allegations.  The Board also notes the veteran's military 
occupation as a policeman.  While the evidence pertinent to 
the question of an increase in severity during service is 
certainly sparse in this case, resolving all reasonable doubt 
in the veteran's favor the Board finds that there was some 
decrease in hearing acuity during service.  Accordingly, 
service connection for right ear hearing loss on the basis of 
aggravation is warranted. 

Entitlement to an initial compensable evaluation for left ear 
hearing loss.

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The Board notes that the appeal for a higher evaluation for 
hearing loss arises from the initial rating decision which 
established service connection for the disability and 
assigned the non-compensable disability evaluation.  
Therefore, the entire rating period is to be considered, 
including the possibility of a staged rating (i.e., separate 
ratings for separate periods of time) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).
 
Revisions to the schedular criteria for the evaluation of 
diseases of the ear were made by regulatory amendment 
effective June 10, 1999.  38 C.F.R. §§ 4.85-4.87 (2002).  
Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version  most favorable to 
the appellant applies.  See Karnas, 1 Vet. App. 313.

At the time that the veteran filed his claim, evaluations of 
defective hearing ranged from non-compensable to 100 percent 
based on the organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from service-connected ear hearing 
loss, the rating schedule established eleven auditory acuity 
levels, designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85 to 
4.87, Diagnostic Codes 6100 to 6110 (1998).  The Court has 
noted that the assignment of disability ratings for hearing 
impairment is derived at by a mechanical application of the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The regulatory revisions that became effective on June 10, 
1999, did not change the schedular criteria for rating 
hearing loss (i.e. those that establish the eleven auditory 
acuity levels) and are currently located at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2002).  However, the revised 38 C.F.R. 
§ 4.86 states that when the pure tone threshold at each of 
the specified frequencies is 55 decibels or more, the higher 
numeral designation for hearing impairment from Table VI or 
Table VIa will be applied and when the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral, 
that numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86 (2002).  

Analysis

The greatest level of hearing impairment was demonstrated at 
the time of the December 1998 private audiological 
evaluation.  The average of the right ear pure tone 
thresholds for 1000, 2000, 3000, and 4000 Hertz at that time 
was 57.5.  The speech recognition ability was 96 percent for 
the right ear.  When the pure tone threshold average of 58 
and speech discrimination score of 96 percent is applied to 
Table VI, a Roman numeral designation of II is the result.  
The average of the left ear pure tone thresholds for 1000, 
2000, 3000, and 4000 Hertz at that time was 50.  The speech 
recognition ability was 100 percent for the left ear.  When 
the pure tone threshold average of 50 and speech 
discrimination score of 100 percent is applied to Table VI, a 
Roman numeral designation of I is the result.  

When a Roman numeral designation of II for the right ear and 
a Roman numeral designation of I for the left ear are applied 
to Table VII, a non-compensable evaluation is the result 
under Diagnostic Code 6100.  There is no competent evidence 
of record demonstrating that the veteran has exceptional 
patterns of hearing impairment as defined by 38 C.F.R. 
§ 4.86.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against entitlement to a compensable 
evaluation for the veteran's service-connected bilateral 
hearing loss at any time during the period covered by this 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Because the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The Board notes that there is no showing that the service-
connected bilateral hearing loss has reflected so exceptional 
or unusual a disability picture as to meet the criteria for 
invoking the procedures for assignment of any higher initial 
evaluation on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  In this regard, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating).  The veteran has indicated that he has 
difficulty at work due to his hearing problems but his 
description of the occupational impairment does not rise to a 
level that can be construed as markedly interfering with 
employment.  Moreover, the disability is not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to undertake 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

Service connection for right hearing loss is warranted.  To 
this extent, the appeal is granted. 

Entitlement to assignment of a compensable evaluation for 
bilateral hearing loss is not warranted.  To this extent, the 
appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

